Citation Nr: 1503860	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  09-24 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating in excess of 50 percent for chronic adjustment disorder with mixed anxiety and depressed mood (adjustment disorder).  

2. Entitlement to an increased rating in excess of 10 percent for a residual scar from a laceration of the scrotum (residual scar).  

3. Entitlement to service connection for voiding dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active duty service from October 1954 to September 1958.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut which denied increased ratings for the Veteran's service-connected adjustment disorder and scar.  

In accordance with an October 2010, Board remand the Veteran was afforded a decision review officer (DRO) hearing in April 2012.  A transcript is in the record.  

In November 2012, the RO granted a separate rating for erectile dysfunction and assigned a noncompensable rating from May 1, 2012.  Special Monthly Compensation (SMC) based on loss of use of a creative organ was also granted.

In April 2013, the Board denied higher ratings for the service-connected disorders.  An issue of entitlement to service connection for voiding dysfunction due to urinary frequency was remanded for further development.  The Veteran appealed the Board decision with regard to regard to the increased rating claims to the United States Court of Appeals for Veterans Affairs (Court) which, in August 2014 granted the parties' Joint Motion and vacated the Board decision in part and remanded the matter for further consideration by the Board.

The agency of original jurisdiction has not returned the issue of entitlement to service connection for voiding dysfunction to the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This case has been remanded for further consideration consistent with the Court's August 2014 decision.  This includes the acquisition of certain medical records identified by the Veteran.  In September 2014, subsequent to the Court remand, the Veteran, through his representative, requested a videoconference hearing before the Board at the RO.  38 C.F.R. § 20.703.  As the Veteran has yet to be afforded this hearing, this matter must be remanded.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to authorize VA to obtain all records of his treatment by Dr. Warren Steinberg, M.D.

Tell the Veteran that he may submit the records himself and that it is ultimately his responsibility to insure that the records are received by VA.

If any records cannot be obtained, tell the Veteran what records are unavailable, what efforts were made to obtain the records, and what further actions will be taken, including denial of the claim.

2. Issue a supplemental statement of the case with regard to any benefit sought on appeal that is not fully granted.

3. Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


